Citation Nr: 0209798	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  00-02 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred on August 11, 1999, at Columbia Blake Medical 
Center.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1953 to October 1956.

On August 26, 1999, the Department of Veterans Affairs 
Medical Center (VAMC) in Bay Pines, Florida, determined the 
veteran was not entitled to payment or reimbursement of 
medical expenses that he had incurred about two weeks 
earlier, on August 11, 1999, at Columbia Blake Medical 
Center.  He appealed to the Board of Veterans' Appeals 
(Board), and he twice testified at hearings in support of his 
claim-initially in May 2000 and more recently in June 2002.  
The Member of the Board signing this decision conducted that 
latter hearing.


FINDINGS OF FACT

1.  The veteran received treatment on August 11, 1999, at 
Columbia Blake Medical Center in Bradenton, Florida.

2.  The veteran, however, does not have any adjudicated 
service-connected disabilities as a result of his period of 
active duty in the military.


CONCLUSION OF LAW

There are no provisions, regardless of the circumstances, for 
VA to pay or reimburse a veteran for medical expenses 
incurred at a private hospital where, as here, he does not 
have any adjudicated service-connected disabilities.  
38 U.S.C.A. §§ 1703, 1728 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 17.52, 17.120, 17.121, 17.130 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran received treatment at Columbia Blake Medical 
Center on August 11, 1999.  During his recent hearing in June 
2002, he indicated that some of those private medical 
expenses that he incurred on that day eventually were paid by 
the Social Security Administration (SSA) through his Medicare 
program, but that he still had to pay about 20% of those 
expenses, himself, plus his deductible.  So he believes that 
VA should reimburse him for the expenses that he personally 
paid because he called the local VAMC in Bay Pines on the day 
in question-prior to going to the private hospital, and was 
told by an administrator at that VAMC to go to the medical 
facility nearest his home since he needed treatment 
immediately.  Therefore, he claims, that was tantamount to 
authorizing him to receive treatment at that private 
hospital.

Although everything the veteran has alleged thus far indeed 
may be true, including insofar as his need for immediate 
medical attention on the day in question and him contacting 
the VAMC in Bay Pines before going to the private hospital, 
there simply are no provisions for VA to pay or reimburse him 
for the medical expenses that he incurred at the private 
hospital since he does not have any adjudicated service-
connected disabilities as a result of his period of active 
duty in the military.  In other words, none of his current 
physical impairment is related to his service in the 
military.  Records show that, until terminated for excessive 
income, he previously received a VA pension for permanent and 
total (PT) disability.  But those VA pension benefits were 
for residuals of a stroke and hypertension, which are not 
service-connected disabilities, i.e., not related to his 
service in the military.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Instead, those conditions occurred many 
years after service, and the residuals of the stroke, in 
particular, are the primary reason that he has not worked in 
landscaping (lawn care) since 1995, prompting the eventual 
award of disability benefits from the Social Security 
Administration and the VA pension.

This distinction between a disability related to service and 
ones that are not is especially important to bear in mind in 
this particular appeal because one of the most essential 
requirements for having medical expenses incurred at a 
private hospital either paid or reimbursed by VA, regardless 
of the circumstances, is that the veteran at least have a 
service-connected disability.  See 38 U.S.C.A. §§ 1703(a), 
1728(a); 38 C.F.R. §§ 17.52, 17.120 (formerly 38 C.F.R. 
§ 17.80).  Here, though, the veteran clearly does not, and 
this threshold minimum requirement of a service-connected 
disability, in turn, means that any of the other collateral 
issues concerning whether VA authorized the treatment at the 
private hospital before he received it, whether there in fact 
was a medical emergency such that a VA facility was not 
feasibly available, etc., become moot.  See also 38 C.F.R. 
§ 17.121, 17.130 (formerly 38 C.F.R. § 17.89); Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993); Zimick v. West, 11 
Vet. App. 45, 49 (1998); Parker v. Brown, 7 Vet. App. 116 
(1994).

Since there is no way of the veteran prevailing in this case, 
even were the Board so inclined, his appeal must be denied 
for lack of legal entitlement-analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for failure to state a 
claim upon which relief can be granted.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  This also means the rather 
recently enacted Veterans Claims Assistance Act of 2000 (the 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), does 
not apply because the law as mandated by statute, and not the 
evidence, is dispositive of this claim.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).  The VCAA, incidentally, 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West Supp. 2002), and the implementing regulations 
are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminated the requirement of submitting 
a well-grounded claim.  The VCAA also redefined VA's 
obligations insofar as notifying the veteran of the type of 
evidence needed to support his claim-and thereby complete 
his application for benefits, and assisting him in obtaining 
evidence if it is potentially relevant to his case.  This 
includes, when necessary, having him examined.  Id.



ORDER

The claim for payment or reimbursement of the medical 
expenses incurred on August 11, 1999, at Columbia Blake 
Medical Center is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

